Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose 
a system, method comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: identify an error between a predicted steerable path of a vehicle based on data collected according to a first protocol and a predicted lane path based on data collected according to a second protocol; and identify a path fault of the predicted steerable path when the error exceeds an error threshold for an elapsed time exceeding a time threshold.  

13. (Currently amended) A method executable by a computer, comprising: identifying an error between a predicted steerable path of a vehicle based on data collected according to a first protocol and a predicted lane path based on data collected according to a second protocol; of the predicted steerable path when the error exceeds an error threshold for an elapsed time exceeding a time threshold; and upon identifying the path fault, transitioning from an autonomous mode to one of a semi-autonomous or a manual mode.  

17. (Currently amended) A system, comprising: means for identifying an error between a predicted steerable path of a vehicle based on data collected according to a first protocol and a predicted lane path based on data collected according to a second protocol; and means for identifying a path fault of the predicted steerable path when the error exceeds an error threshold for an elapsed time exceeding a time threshold.  
These limitations are neither taught nor obvious by the prior art of record.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.